BEFORE THE COMMISSION OF FIVE JUDGES APPOINTED BY THE SUPREME COURT OF OHIO
STATEMENT OF COSTS AND INSTRUCTIONS REGARDING PAYMENT
The following is a statement of the expenses incurred by the Board of Commissioners on Grievances and Discipline, certified by the Secretary of the Board on December 10, 2002, and of the costs incurred by the Commission of five judges appointed by the Supreme Court pursuant to Rule II, Section 5 of the Supreme Court Rules for the Government of the Judiciary of Ohio to review the report of the Board’s Hearing Panel in the above-captioned case. This statement of costs is entered pursuant to the opinion of the Commission of five judges issued in this case.
Board Expenses $1,641.34
Commission Costs (Express Mail) $ 78.30
$1,719.64
The Commission’s opinion also ordered the respondent to pay the complainant’s attorney fees and expenses, and directed the Secretary of the Commission to provide instructions to the respondent regarding the payment of these sums. The respondent is hereby instructed as follows:
1. To pay costs totaling $1,719.64 to the Supreme Court by certified check or money order on or before August 1, 2003; and
2. To pay attorney fees and expenses totaling $2,001.50 to the complainant by certified check or money order on or before August 1, 2003 and file certification of payment with the Clerk of the Supreme Court.
*1552If these costs, fees, and expenses are not paid in full on or before the required dates, interest at the rate of ten percent per annum shall accrue on the balance of unpaid sanctions, the matter will be referred to the office of the Attorney General for collection, and the respondent will be found in contempt, which may subject the respondent to further disciplinary action by the Commission or the Supreme Court.
BY ORDER OF THE COMMISSION.
Keith Bartlett
Secretary to the Commission